NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11909

               COMMONWEALTH   vs.   GEORGE McGRATH.


                          May 25, 2017.


Supreme Judicial Court, Superintendence of inferior
     courts. Practice, Criminal, Capital case.


     George McGrath purports to appeal from the decision of a
single justice of this court, pursuant to the gatekeeper
provision of G. L. c. 278, § 33E, denying leave to appeal from
the denial of his motion for a new trial on charges of murder in
the first degree and assault with intent to rob. 1 "A defendant
who is denied leave to appeal from a single justice acting as a
gatekeeper . . . has no right to appeal from the single
justice's ruling denying leave. The single justice's ruling is
'final and unreviewable.'" Commonwealth v. Companiono, 472
Mass. 1004, 1005 (2015), quoting Commonwealth v. Gunter, 456
Mass. 1017, 1017 (2010), S.C., 459 Mass. 480, cert. denied, 565
U.S. 868 (2011). We see no reason to depart from this
longstanding rule. See Commonwealth v. Robinson, 477
Mass.     (2017).

                                    Appeal dismissed.

     The case was submitted on briefs.
     Kathleen M. McCarthy for the defendant.
     Teresa K. Anderson, Assistant District Attorney, for the
Commonwealth.

     1
       McGrath's convictions were affirmed on direct appeal after
plenary review. Commonwealth v. McGrath, 358 Mass. 314 (1970).
In addition, we reversed the allowance of McGrath's previous
motion for a new trial. Commonwealth v. McGrath, 437 Mass. 46,
cert. denied, 537 U.S. 980 (2002).